        Case 9:19-cv-00195-DLC Document 64 Filed 02/05/21 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 BRIAN HUTCHINSON,                                  CV 19–195–M–DLC

                       Plaintiff,

         vs.                                                 ORDER

 CITY OF THOMPSON FALLS,

                       Defendant.


      Before the Court is the City of Thompson Falls’ (“the City”) Trial Brief.

(Doc. 54.) Seeking to “alert the Court to issues it anticipates arising at trial,” the

City indicates that it plans to move for judgment as a matter of law after Plaintiff

Brian Hutchinson rests his case on two grounds. First, it will argue that

Hutchinson’s statements to the Social Security Administration regarding his

disability cannot be reasonably reconciled with his instant claims. Second, the

City plans to contend that Hutchinson’s claims under the Americans with

Disabilities Act (“ADA”) must be dismissed because he cannot establish that the

City is an “employer” within the meaning of the statute.

      As the City concedes, its second basis for judgment of a matter of law

implicates this Court’s subject matter jurisdiction—or at least, its decision to

exercise its subject matter jurisdiction. See Carlsbad Tech., Inc. v. HIF Bio, Inc.,

556 U.S. 635, 639 (2009) (holding that a district court’s “decision declining to
                                          -1-
        Case 9:19-cv-00195-DLC Document 64 Filed 02/05/21 Page 2 of 4



exercise supplemental jurisdiction over [] state-law claims[] is [not] a remand

based on a ‘lack of subject matter jurisdiction’”). “A district court’s decision

whether to exercise that jurisdiction after dismissing every claim over which it had

original jurisdiction is purely discretionary.” Id. at 639. The City removed this

action based the Court’s federal question jurisdiction over the ADA claims and its

supplemental jurisdiction over the Montana Human Rights Act (“MHRA”) claims.

(Doc. 1 at 1 (citing 28 U.S.C. §§ 1331, 1367(a)).) Thus, if the Court dismisses

Hutchinson’s ADA claims—the claims over which it has original jurisdiction—it

must decide whether it will continue to exercise jurisdiction over his state-law

claims pursuant to 28 U.S.C. § 1367(a) and (c).

      Why the City did not raise this purely legal question at the summary

judgment phase is unclear. However, the Court will not convene a jury in the

middle of a pandemic and expend significant judicial resources to try a case with

this issue outstanding. If the City gets its way, half of the claims in this case will

be dismissed as a matter of law after Hutchinson rests. Then, the City has decided,

the Court would continue to exercise supplemental jurisdiction to see the two

MHRA claims through to the end of trial. But the Court is not convinced that

remand would not be more appropriate in that circumstance. See Schneider v.

TRW, Inc., 938 F.2d 986, 993–94 (9th Cir. 1991).




                                          -2-
        Case 9:19-cv-00195-DLC Document 64 Filed 02/05/21 Page 3 of 4



      However, that decision need not be made now. Instead, the Court will

vacate trial and associated deadlines, and grant the City the opportunity to move

for summary judgment, pursuant to Federal Rule of Civil Procedure 56, on the

threshold legal issue it presents for the first time in its Trial Brief. (See Doc. 54 at

7–12.) Following resolution of this issue, the Court will revisit questions of

supplemental jurisdiction and resetting trial, if necessary.

      Accordingly, IT IS ORDERED that:

      (1)    The trial set for February 22, 2021 and the final pretrial conference set

for February 18, 2021 are VACATED;

      (2)    On or before February 26, 2021, the City shall file its motion for

summary judgment on the ADA “employer” issue outlined in its Trial Brief, in full

compliance with Federal Rule of Civil Procedure 56;

      (3)    On or before March 19, 2021, Hutchinson shall respond to the City’s

motion for summary judgment on the ADA “employer” issue, in compliance with

Federal Rule of Civil Procedure 56; and

      (4)    On or before April 2, 2021, the City shall file its reply brief, if any.




                                          -3-
 Case 9:19-cv-00195-DLC Document 64 Filed 02/05/21 Page 4 of 4



Dated this 5th day of February, 2021.




                                 -4-
